Citation Nr: 0620149	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  02-15 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
lower back disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left shoulder condition, and if so whether service connection 
is warranted.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1968 and from November 1968 to November 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2000 and October 2002 rating decisions.

The issues of a lower back disability and TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the May 1971 rating decision is 
new, relevant to the matter for consideration and so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the appeal.

2.  The medical evidence of record fails to relate the 
veteran's current left shoulder disability to his time in 
service.

3.  The medical evidence fails to relate the veteran's 
diagnosed fibromyalgia to either a service connected 
disability or to his time in service.






CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
claim of entitlement to service connection for a left 
shoulder disability is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 
(2005).

2.  The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  The criteria for service connection for fibromyalgia are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Left Shoulder

The veteran's claim of entitlement to service connection for 
a left shoulder disability was denied by a May 1971 rating 
decision.  The veteran did not appeal that decision, and it 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.202, 20.302(b), 20.1103.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 
3.156, 20.302, 20.1103.  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

At the time of the May 1971 rating decision, the evidence of 
record included: service medical records, which failed to 
show any complaints of, or treatment for, a left shoulder 
disability while in service; and a VA examination report, 
which included X-rays showing a left shoulder with normal 
bone density, intact joint spaces, and no fracture, 
dislocation or destructive process.  

Since May 1971, VA treatment records have been submitted 
showing that the veteran has a current left shoulder 
disability (which necessitated surgery in 1996), and the 
veteran has asserted that he injured his shoulder while 
playing softball in service.

As the veteran's testimony (in his various statements) is 
presumed credible for the purpose of reopening, the Board 
finds that the combination of the veteran's contentions with 
the current VA treatment records is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a). 

Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for a left 
shoulder disability is reopened.

As to the claim on the merits, in seeking VA disability 
compensation, a veteran generally seeks to establish that a 
current disability results from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  "Service 
connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  A veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service.  38 C.F.R. § 3.303.  

The veteran asserted in October 2000 that he injured his left 
shoulder playing softball in service at Malmstrom Air Force 
base.  He indicated that he was given pain medication and 
that his arm was put in a sling.

Nevertheless, service medical records fail to show any 
complaints of, or treatment for, a left shoulder condition 
while in service.  Additionally, it was noted that the 
veteran's upper extremities were normal on his separation 
physical in 1968; and on a separation physical in 1970, it 
was noted that, with the exception of his right shoulder, the 
veteran's upper extremities were normal.  

An X-ray of the left shoulder in February 1971 revealed the 
bone to be of normal density with intact joint spaces.  No 
fracture, dislocation, or destructive process was 
demonstrated.  A November 1995 VA treatment record noted that 
the veteran reported injuring his left shoulder in 1964, but 
he indicated that it had not bothered him until the early 
1990s. 

While VA treatment records demonstrate that the veteran had 
surgery on his left shoulder in 1996, more than 25 years 
after being discharged from service, there is no record of 
any injury to the veteran's left shoulder in service, and the 
veteran's shoulder was found to be normal by a VA examination 
shortly after service.  The veteran maintains that he injured 
his shoulder during service, but he is not medically 
qualified to prove a matter requiring medical expertise, such 
as to diagnose or establish medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's contentions are insufficient to establish the 
nexus between his current disability and an in-service 
injury.  Additionally, the veteran's claims file is void of a 
medical opinion of record which indicates that it is as 
likely as not that the veteran's current left shoulder 
disability was caused by an event in service.  Therefore, the 
veteran's claim of entitlement to service connection for a 
left shoulder disability is denied.




II.  Fibromyalgia

The veteran asserts that his fibromyalgia is a result of his 
service-connected lower back condition, and he maintains that 
his VA doctor concurs with him.  

In this regard, 38 C.F.R. § 3.310(a) provides that secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder.  Nevertheless, a lay person's account of what a 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

VA treatment records reflect that in January 2001 the veteran 
was diagnosed with traumatically induced fibromyalgia, based 
on the finding of multiple tender points.  However, the 
examiner failed to indicate what the triggering trauma was.

The veteran subsequently underwent a VA examination in 
October 2004, after which the examiner opined that while it 
was likely that the veteran had fibromyalgia, his 
fibromyalgia could not be related to his chronic lumbosacral 
strain without speculation.

While VA treatment records, and a VA examination report, 
clearly show a diagnosis of fibromyalgia, the veteran's 
claims file is void of a medical opinion of record linking 
the fibromyalgia to either a service connected disability or 
to service itself.  As such, the veteran's claim of 
entitlement to service connection for fibromyalgia is denied.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by two 
letters dated in February 2004.  By these, and by previous 
letters, by the statements of the case, and by the 
supplemental statements of the case, the veteran was informed 
of all four elements required by the Pelegrini II Court as 
stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he failed to appear at the 
appointed time.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for a 
left shoulder disability is reopened.

Service connection for a left shoulder disability is denied.

Service connection for fibromyalgia is denied


REMAND

In August 1998 and again in October 2000 the veteran reported 
having back spasms and radiating pain into his hips and legs.  
However, the most recent VA examination, which occurred in 
September 2002, failed to address neurological manifestations 
of the veteran's back disability.  As this is significant to 
the evaluation of a back disability, and as the last 
examination is nearly four years old, a remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the severity of 
his lower back disability, to include both 
orthopedic and neurologic manifestations.  
Any indicated consultation should be 
accomplished.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  Any 
conclusion should be supported by a full 
rationale.  The examiner should also 
indicate, without taking the veteran's age 
into account, whether the veteran is 
precluded from obtaining or maintaining 
any gainful employment (consistent with 
his education and occupational experience) 
solely due to his service-connected 
disabilities (right shoulder, post 
traumatic stress disorder, lower back, 
tinnitus, finger fracture, chin 
laceration, and hearing loss).

2.  When the development requested has 
been completed, the claims should be re-
adjudicated.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


